      Case 8:18-bk-13638-ES      Doc 202 Filed 07/11/19 Entered 07/11/19 15:48:32         Desc
                                  Main Document    Page 1 of 14
                             UNITED STATES DEPARTMENT OF JUSTICE
                              OFFICE OF THE UNITED STATES TRUSTEE
                                CENTRAL DISTRICT OF CALIFORNIA

                                                    Case No. 8:18-bk-13638-ES
In re: FRIENDLY VILLAGE MHP,
      ASSOCIATES, L.P.,                             CHAPTER 7
                                                    Trustee: Richard Marshack
                                                    Operating Report Number: 9
                                   Debtor(s).       For the Month Ending: 6/30/19
                                                    District Office: Santa Ana


                         CHAPTER 7 TRUSTEE MONTHLY OPERATING REPORT
                               PURSUANT TO 11 U.S.C. § 704(a)(8)

1.            Date of Order(s) to Operate                                      Duration
     11/26/18; 6/27/19                                      Through 11/26/19




2.   Current Bond Amount:
      blanket bond - $15,700,000

3.   Nature of Business and reason for operation:
      Collecting rents from 182-unit, 18-acre, mobile home park in Long Beach



4.   Current efforts to market estate property subject to operation (if applicable):
      Trustee must continue operating the mobile home park pending a determination regarding
      whether the Property can be sold as a going-concern. The Trustee has already met with multiple
      potential buyers for the Property.
5.   Estimated length of operation:
      Through 11/26/19

6.   Do revenues exceed expenses during the reporting period (including projected Chapter 7
     administrative expenses?)    YES ‫܆‬x             NO ‫܆‬

     If no, provide explanation as to why business/property is being operated:



                                                1
        Case 8:18-bk-13638-ES         Doc 202 Filed 07/11/19 Entered 07/11/19 15:48:32           Desc
                                       Main Document    Page 2 of 14
7.      Is insurance adequate, current and cover the loss of all assets? YES ‫ ܆‬NO ‫ ܆‬N/A ‫܆‬
                                                                                    ■




                                                                                           Amount and
       Type of                                  Amount of          Policy Expiration
                          Carrier/Agent                                                    Date of Last
      Coverage                                  Coverage                 Date
                                                                                            Premium
     Environmental            Aspen             $10,000,000            02/04/2024       paid in full pre-petition
     Comm Property            Axis              $50,000,000            06/30/2019       paid in full pre-petition




8.      Other significant activities affecting operation:




9.      Summary of Current Financial Conditions

        Previous cash balance on all accounts:
                                                    $696,931.39

        Current cash balance on all accounts at end period:
                                                                   $613,040.96



Type of Account             Depository                    Ending Balance       Monthly Disbursement
       Checking 5961           Texas Capital Bank              32,338.93                    0.00
       Operating 5979          Texas Capital Bank             562,701.04                312,720.54
      Rent Deposit 7740               US Bank                  18,000.99                    0.00




10.     Receipts and Disbursements

        Total receipts during current period:
                                                    $228,830.11

        Source of receipts:
                               Rents

                                                      2
         Case 8:18-bk-13638-ES   Doc 202 Filed 07/11/19 Entered 07/11/19 15:48:32      Desc
                                  Main Document    Page 3 of 14
11.     Specific Disbursements Relating to Operation for Current Period:


         Date          Check Number           Payee             Purpose            Amount
      see attached




12.     Are tax obligations current?    YES   ‫܆‬            NO    ‫܆‬

        If no, provide an explanation as to which tax obligations are not current and why.
         Unknown at this time




13.     Did the estate employ any employees during the reporting period? YES ‫ ܆‬NO ‫܆‬        x
        If yes, state the number of employees and specify whether the estate is current on payroll
        obligations. If the estate is NOT current on its payroll obligations, provide an
        explanation.




14.     Additional Information attached in support of report?    YES    x
                                                                        ‫܆‬           NO       ‫܆‬



I, Richard Marshack      , declare under penalty of perjury that I have fully read and
understand the foregoing Chapter 7 Monthly Operating Report and that the information
contained here is true and complete to the best of my knowledge.



DATED: 7/11/19                                        /s/ Richard A. Marshack
                                                      ____________________________________




                                                  3
              Case 8:18-bk-13638-ES               Doc 202 Filed       07/11/19
                                                                    FORM  2        Entered                    07/11/19 15:48:32                 DescPage 1
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 4 RECORD
                                                                   AND DISBURSEMENTS of 14

                  Case No: 18-13638                                                                  Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                           Bank Name: Texas Capital Bank
                                                                                              Account Number/CD#: ******5961 Checking Account
           Taxpayer ID No: **-***0971                                                Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 6/30/2019                                                Separate bond (if applicable): 0.00

    1             2                     3                               4                                        5                   6               7
                                                                                              Uniform
Transaction    Check or                                                                        Trans.                                            Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction           Code         Deposits($)     Disbursements($)      Balance($)
                                                               Balance Forward                                                                      27,415.88

06/17/2019       [14]      Friendly Village MHP          Turnover funds on hand in            1229-000          4,923.05                            32,338.93
                                                         Union Bank acct 2208
                                                         (per email Jim Davis at Sierra)


                                                                                           Page Subtotals        4,923.05                0.00


                                                           COLUMN TOTALS                                        676,113.23         643,774.30
                                                                    Less: Bank Transfer/CD's                    337,000.00         260,000.00
                                                           SUBTOTALS                                            339,113.23         383,774.30

                                                                  Less: Payments to Debtors                                              0.00
                                                           Net                                                  339,113.23         383,774.30
              Case 8:18-bk-13638-ES                Doc 202 Filed       07/11/19
                                                                     FORM  2        Entered                  07/11/19 15:48:32                   DescPage 2
                                               ESTATE Main  Document
                                                      CASH RECEIPTS          Page 5 RECORD
                                                                    AND DISBURSEMENTS of 14

                  Case No: 18-13638                                                              Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                       Bank Name: Texas Capital Bank
                                                                                          Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                               Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 6/30/2019                                               Separate bond (if applicable): 0.00

    1             2                     3                                4                                      5                   6                 7
                                                                                           Uniform
Transaction    Check or                                                                     Trans.                                                Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction        Code          Deposits($)       Disbursements($)       Balance($)
                                                               Balance Forward                                                                      650,421.58

06/03/2019      52207      Los Angeles County Tax    AIN 7157-006-08                       2820-000                               178,844.95        471,576.63
                           Collector                 2018
                           PO Box 54018
                           Los Angeles,CA 90054-0018

06/04/2019      52208      California Wide Electric  Invoice 18807A; 3/4/19                2690-000                                     428.68      471,147.95
                           Service, Inc.             Clubhouse
                           24594 Sunnymead Blvd, Ste
                           Y
                           Moreno Valley,CA 92553

06/04/2019      52209      California Wide Electric  Invoice 18894A; 4/3/19                2690-000                                     729.08      470,418.87
                           Service, Inc.             Lot light
                           24594 Sunnymead Blvd, Ste
                           Y
                           Moreno Valley,CA 92553

06/04/2019      52210      City of Long Beach            Account # 4436497548;             2690-000                                13,630.67        456,788.20
                           Utility Customer Service      Water/Gas/Sewer
                           333 West Ocean Blvd           LP Friendly Village MHP
                                                         Associates, 5400 Paramount
                           Long Beach,CA 90802-4664
                                                         Blvd
                                                         4/26/19 to 5/28/19

06/04/2019      52211      5 Star Sweeping               Invoice 14791                     2690-000                                     390.00      456,398.20
                           2950 Saturn St, Suite K       June 2019
                           Brea,CA 92821

06/04/2019      52212      Norwalk La Mirada             Invoice 290154ISRAE               2690-000                                 7,450.63        448,947.57
                           Plumbing Heating Co., Inc.    Unit #111
                           11661 Firestone Blvd
                           Norwalk,CA 90650

06/04/2019      52213      Conservice                    5/20/19 Invoice 052019-fr-046     2690-000                                 1,023.83        447,923.74
                           PO Box 4696                   4/1 to 6/30/19
                           Logan,UT 84323-4696

06/04/2019      52214      ResMan, LLC                   Invoices RINV-00051054,           2690-000                                      11.73      447,912.01
                           PO Box 4687                   57043, 59943
                           Logan,UT 84323

06/04/2019      52215      Charter Communications    Spectrum Business; Acct 8245-         2690-000                                     138.85      447,773.16
                           PO Box 60229              10-040-7103288
                           Los Angeles,CA 90060-0229 5/30 to 6/29/19

06/04/2019      52216      Tomas Alvarez                 Invoice 22934; landscape          2690-000                                 1,600.00        446,173.16
                           20813 Margaret St             maintenance and clean-up
                           Carson,CA 90745               5/31/19


                                                                                       Page Subtotals                0.00         204,248.42
              Case 8:18-bk-13638-ES                Doc 202 Filed       07/11/19
                                                                     FORM  2        Entered                  07/11/19 15:48:32                  DescPage 3
                                               ESTATE Main  Document
                                                      CASH RECEIPTS          Page 6 RECORD
                                                                    AND DISBURSEMENTS of 14

                  Case No: 18-13638                                                                 Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                          Bank Name: Texas Capital Bank
                                                                                             Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                               Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 6/30/2019                                               Separate bond (if applicable): 0.00

    1             2                     3                                 4                                     5                  6                 7
                                                                                             Uniform
Transaction    Check or                                                                       Trans.                                             Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction          Code         Deposits($)    Disbursements($)        Balance($)
06/04/2019      52217      Investors' Property Services Invoice 241960; Reimburse            2690-000                              1,660.88        444,512.28
                           26020 Acero, Ste 200         AMEX
                           Mission Viejo,CA 92691

06/04/2019      52218      Investors' Property Services Invoice 241978; Payroll 5/1 to       3992-470                              4,416.88        440,095.40
                           26020 Acero, Ste 200         5/15
                           Mission Viejo,CA 92691

06/04/2019      52219      Investors' Property Services Invoice 242030; Reimburse            3992-470                                   37.50      440,057.90
                           26020 Acero, Ste 200         Fedex
                           Mission Viejo,CA 92691

06/04/2019      52220      Investors' Property Services Invoice 242033; Reimburse            2690-000                                  264.32      439,793.58
                           26020 Acero, Ste 200         Home Depot
                           Mission Viejo,CA 92691

06/04/2019      52221      Investors' Property Services Invoice 242037; Reimburse            3992-470                                   93.42      439,700.16
                           26020 Acero, Ste 200         Fedex
                           Mission Viejo,CA 92691

06/04/2019      52222      Investors' Property Services Invoice 242039; Reimburse            2690-000                                   29.69      439,670.47
                           26020 Acero, Ste 200         Home Depot
                           Mission Viejo,CA 92691

06/05/2019      52223      Conservice                     4/20/19 Invoice 042019-fr-046      2690-000                              1,026.83        438,643.64
                           PO Box 4696                    2/27 to 5/31/19
                           Logan,UT 84323-4696

06/10/2019      52224      Juniors Carpet Cleaning        Invoice 19-0374                    2690-000                                  650.00      437,993.64
                           8480 Wells Road                waste disposal
                           Westminster,CA 92683

06/11/2019      52225      Northstar Environmental        Invoice 5883; Project 201-069      2690-000                             12,344.26        425,649.38
                           Remediation                    progress billing
                           KRT Mgt/Northstar
                           26225 Enterprise Court
                           Lake Forest ,CA 92630

06/12/2019       [12]      Friendly Village MHP           Transfer from US Bank Rent         1222-000        225,000.00                            650,649.38
                           Operating Account              Deposit Account 7740

06/12/2019      52226      Franchise Tax Board      2018 FTB 3587                            2820-000                                  800.00      649,849.38
                           PO Box 942857            XX-XXXXXXX
                           Sacramento,CA 94257-0531

06/19/2019      52227      5 Star Sweeping                Invoice 14631                      2690-000                                  390.00      649,459.38
                           2950 Saturn St, Suite K        May 2019
                           Brea,CA 92821

                                                                                          Page Subtotals     225,000.00           21,713.78
              Case 8:18-bk-13638-ES                Doc 202 Filed       07/11/19
                                                                     FORM  2        Entered                       07/11/19 15:48:32                  DescPage 4
                                               ESTATE Main  Document
                                                      CASH RECEIPTS          Page 7 RECORD
                                                                    AND DISBURSEMENTS of 14

                  Case No: 18-13638                                                                   Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                            Bank Name: Texas Capital Bank
                                                                                               Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                                    Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 6/30/2019                                                    Separate bond (if applicable): 0.00

    1             2                     3                                4                                           5                  6                 7
                                                                                                Uniform
Transaction    Check or                                                                          Trans.                                               Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction             Code          Deposits($)       Disbursements($)      Balance($)
06/19/2019      52228      American Technologies, Inc. Customer ID 093160                       2690-000                               12,650.00        636,809.38
                           3360 E La Palma Ave         Invoice B9D1108707-001
                           Anaheim,CA 92806            Asbestos abatement Sp 143


06/19/2019      52229      Conservice                     Invoice 032019-fr-046                 2690-000                                1,010.76        635,798.62
                           PO Box 4696                    1/29 to 4/30/19
                           Logan,UT 84323-4696

06/19/2019      52230      Southern California Edison     Customer Account #2-36-329-           2690-000                               11,186.54        624,612.08
                           PO Box 600                     6179
                           Rosemead,CA 91771-0001         Service Account 3-041-5747-
                                                          61; 5400 N Paramount
                                                          5/17/19 to 6/18/19

06/19/2019      52231      LA Pool Guys                   Invoice 2422                          2690-000                                    125.00      624,487.08
                           PO Box 50224                   Pool service filter cleaning
                           Long Beach,CA 90815            6/15/19


06/19/2019      52232      LA Pool Guys                   Invoice 2260                          2690-000                                    450.00      624,037.08
                           PO Box 50224                   Pool service 6/1/19
                           Long Beach,CA 90815

06/19/2019      52233      Unified Protective Services, Invoice 60223, 5/1/19                   2690-000                                5,250.00        618,787.08
                           Inc.                         April security services
                           PO Box 1557
                           Hawthorne,CA 90251

06/19/2019      52234      Investors' Property Services Invoice 242112; Reimburse               2690-000                                    450.93      618,336.15
                           26020 Acero, Ste 200         petty cash
                           Mission Viejo,CA 92691

06/19/2019      52235      Investors' Property Services Invoice 242058; Payroll 5/15 to         3992-470                                4,461.55        613,874.60
                           26020 Acero, Ste 200         5/31/19
                           Mission Viejo,CA 92691

06/25/2019      52236      Northstar Environmental        Invoice 5891; Project 201-069         2690-000                               20,863.60        593,011.00
                           Remediation                    progress billing
                           KRT Mgt/Northstar
                           26225 Enterprise Court
                           Lake Forest ,CA 92630

06/25/2019      52237      Northstar Environmental        Invoice 5892; Project 201-069-        2690-000                               14,684.88        578,326.12
                           Remediation                    04
                           KRT Mgt/Northstar              methane monitoring
                           26225 Enterprise Court
                           Lake Forest ,CA 92630

                                                                                            Page Subtotals                0.00         71,133.26
              Case 8:18-bk-13638-ES               Doc 202 Filed       07/11/19
                                                                    FORM  2        Entered                  07/11/19 15:48:32                 DescPage 5
                                              ESTATE Main  Document
                                                     CASH RECEIPTS          Page 8 RECORD
                                                                   AND DISBURSEMENTS of 14

                  Case No: 18-13638                                                                Trustee Name: Richard A. Marshack (TR)
               Case Name: Friendly Village MHP Associates LP                                         Bank Name: Texas Capital Bank
                                                                                            Account Number/CD#: ******5979 Operating Account
           Taxpayer ID No: **-***0971                                              Blanket bond (per case limit): 5,000,000.00
         For Period Ending: 6/30/2019                                              Separate bond (if applicable): 0.00

    1             2                     3                              4                                       5                   6               7
                                                                                            Uniform
Transaction    Check or                                                                      Trans.                                            Account/ CD
   Date        [Refer#]     Paid To / Received From       Description of Transaction         Code         Deposits($)      Disbursements($)     Balance($)
06/25/2019      52238      Northstar Environmental       Invoice 5893; Project 201-069-     2690-000                             10,711.16       567,614.96
                           Remediation                   06
                           KRT Mgt/Northstar             well monitoring
                           26225 Enterprise Court
                           Lake Forest ,CA 92630

06/25/2019      52239      Northstar Environmental       Invoice 5894; Project 201-069      2690-000                              4,913.92       562,701.04
                           Remediation
                           KRT Mgt/Northstar
                           26225 Enterprise Court
                           Lake Forest ,CA 92630

                                                                                         Page Subtotals             0.00          15,625.08


                                                           COLUMN TOTALS                                    1,967,714.32      1,405,013.28
                                                                    Less: Bank Transfer/CD's                  260,000.00         337,000.00
                                                           SUBTOTALS                                        1,707,714.32      1,068,013.28

                                                                  Less: Payments to Debtors                                            0.00
                                                           Net                                              1,707,714.32      1,068,013.28

                                                                 TOTAL-ALL ACCOUNTS                          NET                NET             ACCOUNT
                                                                                                           DEPOSITS        DISBURSEMENT         BALANCE
        All Accounts Gross Receipts:          2,046,827.55
                                                                 ******5961 Checking Account                 339,113.23          383,774.30
 All Accounts Gross Disbursements:            1,451,787.58
                  All Accounts Net:             595,039.97       ******5979 Operating Account              1,707,714.32       1,068,013.28

                                                                 NetTotals                                 2,046,827.55       1,451,787.58       595,039.97
                                                                                                            Business Statement
                   Case 8:18-bk-13638-ES                          Doc 202 Filed 07/11/19 Entered 07/11/19 15:48:32 Account
                                                                                                                   Desc Number:
                      P.O. Box 1800                                Main Document    Page 9 of 14                           7740
                      Saint Paul, Minnesota 55101-0800                                                                                          Statement Period:
                      8823        TRN                      6480 S                  Y       ST01                                                       Jun 3, 2019
                                                                                                                                                          through
                                                                                                                                                     Jun 30, 2019
                                                                                                       1010101010101010101010
                                                                                                       1011000001001000000111
                                                                                                       1010110100101001000010
                                                                                                       1001001101100000001011
                                                                                                       1110001000100100101010
                                                                                                       1100010100000000011011
                                                                                                       1001000010100100100100
                                                                                                       1001001100000001110011
                                                                                                       1101101101111000001000
                                                                                                       1111000111100101000111
                                                                                                       1000111000010001010110
                                                                                                       1011000111001010000101
                                                                                                       1110001011000011000100
                                                                                                       1100010001001001011011
                                                                                                       1101000101110110001100
                                                                                                       1111010001101011010101
                                                                                                       1101101000010110101000
                                                                                                       1101100001111100111111
                                                                                                                                                      Page 1 of 2
                                                                                                       1111011010010101011110
                                                                                                       1011000101110101010001
                                                                                                       1101011010101010001010
                                                                                                       1111111111111111111111

                       DDTTTTDTFTDTAAFADFFFADATFFTDTDFAFTADTAFTDTTATFTFDTTTFFAAAAADTFAAD

                       000136550 01 SP     000638122811774 S
                       FRIENDLY VILLAGE MHP ASSOCIATES LP
                       R & K INTERESTS INC
                                                                                                  %                                         To Contact U.S. Bank
                       DBA INVESTORS PROPERTY SERVICES AS AGENT                                   Commercial Customer
                       OPERATING TRUST ACCOUNT                                                    Service:                                        1-800-400-4886
                       26020 ACERO STE 200
                       MISSION VIEJO CA 92691-6722
                                                                                                  U.S. Bank accepts Relay Calls
                                                                                                  Internet:                                          usbank.com




NEWS FOR YOU
           You can see a new real-time credit to your account after April 14
           As of April 14, your account can receive RTP credits. An RTP credit is a deposit to your account and will appear in your reporting
           as "Real Time Payment from SENDER NAME." Funds can arrive 24/7 and are immediately available in your account. To learn
           more about this new type of payment, including the new BAI codes, contact your Commercial Customer Service team (see
           Customer Service in SinglePoint left-hand navigation) or talk to your Treasury Management consultant.


INFORMATION YOU SHOULD KNOW
           New Terms and Conditions will be effective for U.S. Bank business clients on July 31, 2019. You can obtain a copy at
           usbank.com/tmtermsandconditions. If you are unable to access this information for any reason, please reach out to your U.S.
           Bank contact or Commercial Customer Service team for assistance.


ANALYZED CHECKING                                                                                                                                Member FDIC
U.S. Bank National Association                                                                                                  Account Number             -7740
Account Summary
                                        # Items
Beginning Balance on Jun 3                             $                  19,093.93
Other Deposits                              13                           223,907.06
Checks Paid                                 1                            225,000.00-
        Ending Balance on Jun 30, 2019 $                                   18,000.99

Other Deposits
Date   Description of Transaction                                                                            Ref Number                                Amount
Jun 4 Electronic Deposit                                    From Friendly Village                                                       $            29,422.47
          REF=191550041465330N00                               9000456377Settlement000006078856525
Jun 5 Electronic Deposit                                    From Friendly Village                                                                    26,110.65
          REF=191560036142790N00                               9000456377Settlement000006091710081
Jun 5 Electronic Deposit                                    From Friendly Village                                                                    41,962.32
          REF=191560036142800N00                               9000456377Settlement000006091777581
Jun 6 Electronic Deposit                                    From Friendly Village                                                                    11,946.12
          REF=191570037655450N00                               9000456377Settlement000006101476789
Jun 7 Electronic Deposit                                    From Friendly Village                                                                    41,831.55
          REF=191580015367450N00                               9000456377Settlement000006112363489
Jun 10 Electronic Deposit                                   From Friendly Village                                                                    22,607.14
          REF=191610096164030N00                               9000456377Settlement000006119841201
Jun 10 Electronic Deposit                                   From Friendly Village                                                                    42,096.23
          REF=191610096164020N00                               9000456377Settlement000006117627977
Jun 11 Electronic Deposit                                   From Friendly Village                                                                      3,087.74
          REF=191620002135690N00                               9000456377Settlement000006128093573
Jun 13 Electronic Deposit                                   From Friendly Village                                                                      1,278.69
          REF=191640075263850N00                               9000456377Settlement000006140535813
Jun 21 Electronic Deposit                                   From Friendly Village                                                                       330.91
          REF=191720007449730N00                               9000456377Settlement000006175605605
Jun 24 Electronic Deposit                                   From Friendly Village                                                                      1,460.00
          REF=191750096105990N00                               9000456377Settlement000006182928985
                                                                         BALANCE YOUR ACCOUNT
                    Case 8:18-bk-13638-ES                          DocTo keep track
                                                                        202         of all your
                                                                                  Filed         transactions,Entered
                                                                                           07/11/19            you should 07/11/19
                                                                                                                          balance your account
                                                                                                                                       15:48:32every month.
                                                                                                                                                       Desc Please
                                                                      examine this statement immediately. We will assume that the balance and transactions shown are
                                                                    Main   Document
                                                                      correct unless you notify usPage      10 of 14
                                                                                                    of an error.

Outstanding Deposits
DATE                          AMOUNT                                     1. List any deposits that do not appear on your statement in the Outstanding Deposits section at
                                                                            the left. Record the total.
                                                                         2. Check off in your checkbook register all checks, withdrawals (including Debit Card and ATM)
                                                                            and automatic payments that appear on your statement. Withdrawals that are NOT checked off
TOTAL                         $                                             should be recorded in the Outstanding Withdrawals section at the left. Record the total.
                                                                         3. Enter the ending balance shown on this statement.                                              $_____________
Outstanding Withdrawals
DATE                          AMOUNT                                     4. Enter the total deposits recorded in the Outstanding Deposits section.                         $_____________
                                                                         5. Total lines 3 and 4.                                                                           $_____________
                                                                         6. Enter the total withdrawals recorded in the Outstanding Withdrawals section.                   $_____________
                                                                         7. Subtract line 6 from line 5. This is your balance.                                             $_____________
                                                                         8. Enter in your register and subtract from your register balance any checks, withdrawals or other
                                                                            debits (including fees, if any) that appear on your statement but have not been recorded in your
                                                                            register.
                                                                         9. Enter in your register and add to your register balance any deposits or other credits (including
                                                                            interest, if any) that appear in your statement but have not been recorded in your register.
                                                                         10. The balance in your register should be the same as the balance shown in #7. If it does not
                                                                             match, review and check all figures used, and check the addition and subtraction in your register.
                                                                             If necessary, review and balance your statement from the previous month.
TOTAL                         $

IMPORTANT DISCLOSURES TO OUR CONSUMER CUSTOMERS
In Case of Errors or Questions About Your Checking, Savings, ATM, Debit Card, ACH, Bill Pay and Other Electronic Transfers
If you think your statement or receipt is wrong or if you need more information about a transfer on the statement or receipt, we must hear from you no later than 60 days* after we sent you
the FIRST statement on which the error or problem appeared. Telephone us at the number listed on the front of this statement or write to us at U.S. Bank, EP-MN-WS5D, 60 Livingston
Ave., St. Paul, MN 55107.
· Tell us your name and account number.
· Describe the error or the transfer you are unsure about, and explain as clearly as you can why you believe there is an error or why you need more information.
· Tell us the dollar amount of the suspected error.
We will determine whether an error occurred within 10 business days after we hear from you and will correct any error promptly. If we need more time, we may take up to 45 days to
investigate your complaint. For errors involving new accounts, point-of-sale, or foreign-initiated transactions, we may take up to 90 days to investigate your complaint. If we decide to do this,
we will credit your account within 10 business days for the amount you think is in error, so that you will have the use of the money during the time it takes us to complete our investigation. If
we ask you to put your complaint or question in writing and we do not receive it within 10 business days, we may not credit your account.
    *Please note: Paper draft and paper check claims must be disputed within 30 days per Your Deposit Account Agreement.
IMPORTANT DISCLOSURES TO OUR BUSINESS CUSTOMERS
Errors related to any transaction on a business account will be governed by any agreement between us and/or all applicable rules and regulations governing such transactions, including the
rules of the National Automated Clearing House Association (NACHA Rules) as may be amended from time to time. If you think this statement is wrong, please telephone us at the number
listed on the front of this statement immediately.
CONSUMER BILLING RIGHTS SUMMARY REGARDING YOUR RESERVE LINE
What To Do If You Think You Find A Mistake on Your Statement
If you think there is an error on your statement, write to us at:
U.S. Bank, P.O. Box 3528, Oshkosh, WI 54903-3528.
In your letter, give us the following information:
· Account information: Your name and account number.
· Dollar Amount: The dollar amount of the suspected error.
· Description of problem: If you think there is an error on your bill, describe what you believe is wrong and why you believe it is a mistake.
You must contact us within 60 days after the error appeared on your statement.
You must notify us of any potential errors in writing. You may call us, but if you do we are not required to investigate any potential errors and you may have to pay the amount in question.
While we investigate whether or not there has been an error, the following are true:
· We cannot try to collect the amount in question, or report you as delinquent on that amount.
· The charge in question may remain on your statement, and we may continue to charge you interest on that amount. But, if we determine that we made a mistake, you will not have to
   pay the amount in question or any interest or other fees related to that amount.
· While you do not have to pay the amount in question, you are responsible for the remainder of your balance.
· We can apply any unpaid amount against your credit limit.
Reserve Line Balance Computation Method: To determine your Balance Subject to Interest Rate, use the dates and balances provided in the Reserve Line Balance Summary section.
The date next to the first Balance Subject to Interest is day one for that balance and is applicable up to (but not including) the date of the next balance (if there is one). We multiply the
Balance Subject to Interest by the number of days it is applicable and add them up to get the same number of days in the billing cycle. We then divide the result by the number of billing
days in the cycle. This is your Balance Subject to Interest Rate. Any unpaid interest charges and unpaid fees are not included in the Balance Subject to Interest. The ***INTEREST
CHARGE*** begins from the date of each advance.
REPORTS TO AND FROM CREDIT BUREAUS FOR RESERVE LINES
We may report information about your account to credit bureaus. Late payments, missed payments or other defaults on your account may be reflected in your credit report.
CONSUMER REPORT DISPUTES
We may report information about account activity on consumer and small business deposit accounts and consumer reserve lines to Consumer Reporting Agencies (CRA). As a result, this
may prevent you from obtaining services at other financial institutions. If you believe we have inaccurately reported information to a CRA, you may submit a dispute by calling 844.624.8230
or by writing to: U.S. Bank Attn: Consumer Bureau Dispute Handling (CBDH), P.O. Box 3447, Oshkosh, WI 54903-3447. In order for us to assist you with your dispute, you must provide:
your name, address and phone number; the account number; the specific information you are disputing; the explanation of why it is incorrect; and any supporting documentation (e.g.,
affidavit of identity theft), if applicable.




Member FDIC
                                            FRIENDLY VILLAGE MHP ASSOCIATES LP                                   Business Statement
                   Case                     R & K Doc
                             8:18-bk-13638-ES     INTERESTS
                                                       202 INCFiled 07/11/19 Entered                  07/11/19 15:48:32 Account
                                                                                                                        Desc Number:
                                            DBA INVESTORS PROPERTY SERVICES AS AGENT
                                                    MainTRUST
                                            OPERATING     Document
                                                              ACCOUNT   Page 11 of 14                                                        7740
                                            26020 ACERO STE 200                                                                 Statement Period:
                                            MISSION VIEJO CA 92691-6722                                                               Jun 3, 2019
                                                                                                                                          through
                                                                                                                                     Jun 30, 2019
                                                                                         1010101010101010101010
                                                                                         1011000001001010111111
                                                                                         1010110100101001010010
                                                                                         1001001101110000110011
                                                                                         1110001000100101110110
                                                                                         1100010100000000010001
                                                                                         1001000010100100000000
                                                                                         1001010000000001000011
                                                                                         1101101101111011011000
                                                                                         1111000111100100101111
                                                                                         1000111000010110100010
                                                                                         1011000111000011001101
                                                                                         1110001011010100101100
                                                                                         1100010001010010000111
                                                                                         1101000101100001010100
                                                                                         1111010011011000111101
                                                                                         1101100101101110100000
                                                                                         1101100101010001011111
                                                                                         1111010001110000111010
                                                                                         1011011100110011001101
                                                                                                                                      Page 2 of 2
                                                                                         1101100010100100001010
                                                                                         1111111111111111111111




ANALYZED CHECKING                                                                                                              (CONTINUED)
U.S. Bank National Association                                                                                    Account Number 1-575-2108-7740
Other Deposits (continued)
Date   Description of Transaction                                                              Ref Number                                 Amount
Jun 27 Electronic Deposit                     From Friendly Village                                                                        255.70
          REF=191780004559490N00                 9000456377Settlement000006200706237
Jun 27 Electronic Deposit                     From Friendly Village                                                                       1,517.54
          REF=191780004559480N00                 9000456377Settlement000006200555881
                                                                                 Total Other Deposits                      $         223,907.06

Checks Presented Conventionally
Check               Date         Ref Number               Amount
1007                Jun 12       8655446058            225,000.00
                                                                         Conventional Checks Paid (1)                      $        225,000.00-

Balance Summary
Date                         Ending Balance   Date                  Ending Balance      Date                             Ending Balance
Jun    4                         48,516.40    Jun 10                   235,070.41       Jun 21                               14,767.75
Jun    5                        116,589.37    Jun 11                   238,158.15       Jun 24                               16,227.75
Jun    6                        128,535.49    Jun 12                    13,158.15       Jun 27                               18,000.99
Jun    7                        170,367.04    Jun 13                    14,436.84
    Balances only appear for days reflecting change.
Case 8:18-bk-13638-ES   Doc 202 Filed 07/11/19 Entered 07/11/19 15:48:32   Desc
                         Main Document    Page 12 of 14




                        This page intentionally left blank
        Case 8:18-bk-13638-ES                     Doc 202 Filed 07/11/19 Entered 07/11/19 15:48:32                                      Desc
                                                   Main Document    Page 13 of 14


                                         PROOF OF SERVICE OF DOCUMENT
I am over the age of 18 and not a party to this bankruptcy case or adversary proceeding. My business address is:
870 Roosevelt, Irvine, CA 92620

A true and correct copy of the foregoing document entitled (specify): CHAPTER 7 TRUSTEE’S MONTHLY OPERATNG
REPORT will be served or was served (a) on the judge in chambers in the form and manner required by LBR 5005-2(d);
and (b) in the manner stated below:

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): Pursuant to controlling General
Orders and LBR, the foregoing document will be served by the court via NEF and hyperlink to the document. On July 11,
2019, I checked the CM/ECF docket for this bankruptcy case or adversary proceeding and determined that the following
persons are on the Electronic Mail Notice List to receive NEF transmission at the email addresses stated below:



                                                                                             Service information continued on attached page

2. SERVED BY UNITED STATES MAIL:
On July 11, 2019, I served the following persons and/or entities at the last known addresses in this bankruptcy case or
adversary proceeding by placing a true and correct copy thereof in a sealed envelope in the United States mail, first class,
postage prepaid, and addressed as follows. Listing the judge here constitutes a declaration that mailing to the judge will
be completed no later than 24 hours after the document is filed.

DEBTOR
FRIENDLY VILLAGE MHP ASSOCIATES LP
320 NORTH PARK VISTA STREET
ATTENTION : OFFICE
ANAHEIM, CA 92806-3722
                                                                                             Service information continued on attached page

3. SERVED BY PERSONAL DELIVERY, OVERNIGHT MAIL, FACSIMILE TRANSMISSION OR EMAIL (state method
for each person or entity served): Pursuant to F.R.Civ.P. 5 and/or controlling LBR, on July 11, 2019, I served the
following persons and/or entities by personal delivery, overnight mail service, or (for those who consented in writing to
such service method), by facsimile transmission and/or email as follows. Listing the judge here constitutes a declaration
that personal delivery on, or overnight mail to, the judge will be completed no later than 24 hours after the document is
filed.

COURTESY COPIES VIA EMAIL
Robert Warren - Investors’ Property Services - Robert.warren@investorshq.com
Karl T. Anderson CPA, Inc. - ktacpa@msn.com
Adam Meislik – Force 10 Partners – ameislik@force10partners.com

                                                                                             Service information continued on attached page

I declare under penalty of perjury under the laws of the United States that the foregoing is true and correct.

  July 11, 2019              Pamela Kraus                                                        /s/ Pamela Kraus
  Date                       Printed Name                                                        Signature




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
        Case 8:18-bk-13638-ES                     Doc 202 Filed 07/11/19 Entered 07/11/19 15:48:32                                      Desc
                                                   Main Document    Page 14 of 14

1. TO BE SERVED BY THE COURT VIA NOTICE OF ELECTRONIC FILING (NEF): continued:

       Howard Camhi hcamhi@ecjlaw.com, tcastelli@ecjlaw.com;amatsuoka@ecjlaw.com
       Ben G Gage bgage@cookseylaw.com, sith@ecf.courtdrive.com
       D Edward Hays ehays@marshackhays.com, 8649808420@filings.docketbird.com
       Jeffrey S Kaufman JSKaufman@wolfewyman.com, hlforeman@wolfewyman.com,kabeall@wolfewyman.com
       Paul J Laurin plaurin@btlaw.com, slmoore@btlaw.com;jboustani@btlaw.com
       Tinho Mang tmang@marshackhays.com, 8444806420@filings.docketbird.com
       Richard A Marshack (TR) pkraus@marshackhays.com, rmarshack@iq7technology.com
       Kristine A Thagard kthagard@marshackhays.com, 8649808420@filings.docketbird.com
       United States Trustee (SA) ustpregion16.sa.ecf@usdoj.gov
       David Wood dwood@marshackhays.com, 8649808420@filings.docketbird.com




            This form is mandatory. It has been approved for use by the United States Bankruptcy Court for the Central District of California.
June 2012
                                                                                                    F 9013-3.1.PROOF.SERVICE
